DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 12, 2020 was received. Claim 3 was amended. No claim was added. No claim was canceled. Claims 1-2 are withdrawn. 

Election/Restrictions
Applicant’s election without traverse of invention II, claims 3-10, in the reply filed on June 12, 2020 is acknowledged. Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Accordingly, the requirement is made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the instant claim is amended to include boron nitride powder having a chemical composition comprising 43wt% of boron, 0.1 wt% of boron oxide, 0.03 wt% of carbon, and the balance nitrogen, which means the nitrogen is at 56.87 wt% (100wt% - 43 wt% - 0.1 wt% - 0.03 wt% = 56.87 wt%). There is no discussion for any nitrogen weight percentage in the specification. Although it is understood that boron nitride comprises an amount of nitrogen, there is no explicit discussion of any nitrogen percentage, and in particular, there is no support for 56.87 wt% of nitrogen in the boron nitride composition. The specification and original claims only provide support for boron nitride comprising 43wt% of boron, 0.1 wt% of boron oxide, 0.03 wt% of carbon, and 0.15 wt% of water, thus, the unknown amount of nitrogen in the boron nitride composition would have to be less than 100wt% minus the percentages of boron, boron oxide, carbon and water, and definitely would not be 56.87 wt% as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “finess” is an unknown term. Given that the unit of the term is in µm, it appears maybe “finess” is intended to be “fineness”, which might be related to the particle size. There is not enough evidence in the specification to determine what does it mean, especially there is an average particle size of 60 to 160 µm as part of the disclosure, which is not consistent with “finess of 30 µm” even if finess means particle size. Applicant should clarify what is intended, without adding new matter. It is also noted that, if finess is changed to particle size of 30µm, claim 7 limitation of “an average particle size of 60 to 160 µm” will be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as it contradicts with claim 3 limitation of 30µm. 
Regarding claim 7, the limitations “the cladding material is a hard alloy ceramic material, or a powdered hard alloy ceramic material” render the claim indefinite, as claim 1 recites the cladding material is boron nitride and boron nitride is not a metallic material, thus, it cannot be an alloy or includes alloy. In addition, “hard alloy ceramic material” is not an art recognized term and the specification does not define such term. It is unsure if the “hard alloy ceramic material” is an alloy, ceramic or composite mixture of alloy and ceramic. 
The term "well-distributed implanted pore structures" in claim 8 is a relative term which renders the claim indefinite.  The term "well-distributed" is not defined by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGA LEUNG V LAW/           Examiner, Art Unit 1717